NO







NO. 12-10-00130-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER,
TEXAS
 
 
                                                                             '     APPEAL
FROM THE
 
IN THE
MATTER OF C.B.M.                          '     COUNTY COURT OF LAW
 
                                                                             '     ANDERSON
COUNTY, TEXAS
 
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
has filed an unopposed motion to dismiss this appeal.  In his motion, Appellant
states that he no longer wishes to pursue the appeal.  Accordingly, the motion
is granted, and the appeal is dismissed.  
Opinion delivered October 27, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)